Citation Nr: 1752873	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for lupus discoid. 

2. Entitlement to an increased rating in excess of 30 percent for cervical spine strain. 

3. Entitlement to an increased rating in excess of 20 percent for lower lumbar disc disease.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

In August 2017, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims. 

The Veteran contends that her lupus discoid, cervical spine strain, and lower lumbar disc disease have gotten worse and exceedingly painful in nature. 

The Board notes the evidence of record is void of recent medical records relating to the Veteran's lupus discoid, cervical strain, and lower lumbar disc disease.  The record shows the Veteran's last examination for these disabilities was in September 2010. 
 
The Board acknowledges that the Veteran has testified to her worsened symptoms.  Additionally, since the last examinations for these disabilities are unduly remote and there are no recent medical records related to her lupus discoid, cervical strain, and lumbar disc disease, the Board finds that new VA examinations are necessary to fairly adjudicate the claims.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the Veteran's claim for TDIU, the Board finds the Veteran's claim of TDIU is inextricably intertwined to the above service-connected disabilities and therefore, a determination on this issue prior to resolving the above issues would unduly prejudice the Veteran.  Thus, adjudication on this issue is deferred until the above development is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's cervical strain, lower lumbar disc disease, and lupus discoid claims. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the Veteran's service-connected cervical spine strain and lower lumbar disc disease.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record to include the Veteran's lay statements regarding her current symptoms, the examiner should identify any findings related to the Veteran's cervical spine strain and lumbar disc disease, and fully describe the current extent and severity of those symptoms.

The examiner should test range of motion and consider pain on both passive and active motion, and in both weight-bearing and non-weight-bearing positions, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss all findings in terms of the Spine Rating Schedule, particularly Diagnostic Codes 5235 through 5243.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for a rating under all alternate criteria.

The examiner should further determine whether any cervical spine or lumbar disc disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran for each disability.  

The examiner must also determine whether there are any neurological manifestations of the Veteran's lumbar spine and cervical spine disabilities and indicate the level of severity of any such manifestations.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should note that consideration.  A clearly stated rationale must be provided for any opinion offered.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the current severity and any manifestations of the Veteran's service-connected lupus discoid.  The record and a copy of this Remand must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following a review of the entire record to include the Veteran's lay statements regarding her current symptoms, the examiner should report all signs and symptoms necessary for rating the Veteran's lupus discoid.  In particular, the examiner should state the frequency of exacerbations of her lupus and related complications.  The examiner should indicate whether there are exacerbations lasting a week or more, 2 or 3 times per year; or whether there are frequent exacerbations producing severe impairment of health.

The examiner should state what percent of the entire body is affected by her associated lupus discoid and the percent of the exposed areas affected.  The examiner should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12 month period.

In addition, the examiner should indicate the size of the skin area(s) affected, whether there are any characteristics of disfigurement, and whether the affected areas are painful or unstable.

The examiner should also identify any other symptoms or manifestations attributable to the Veteran's lupus, to include any functional impairment.

The examiner should also state whether the Veteran has any complications or residuals in bodily systems in addition to the skin as a result of her lupus discoid, to include her claimed stomach condition. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should note that consideration.  A clearly stated rationale must be provided for any opinion offered.

4.  Additionally, ensure all examiners address the functional and occupational impairment due to the service-connected disabilities as they relate to the ability to function in a work setting, including the ability to perform sedentary and physical tasks in a work setting, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.

5.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




